 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   FERDINAND REYNOLDS,                           Case No. 1:09-cv-00680-SAB (PC)

12                      Plaintiff,
                                                   ORDER DENYING PLAINTIFF’S REQUESTS
13          v.                                     TO HAVE FILING FEES WAIVED

14   K. GERSTEL,                                   [ECF Nos. 181, 182]

15                      Defendant.

16

17          On September 18, 2013, after a jury trial in this action, judgment was entered in favor of

18   Defendants.

19          Now almost five years later, on April 19, 2019, and May 2, 2019, Plaintiff filed requests

20   to have the filing fees waived in the interest of justice. (ECF Nos. 181, 182.) Plaintiff’s requests

21   must be denied because he is obligated to continue to pay the entire filing fee for this action “in

22   increments.” Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015); see also 28 U.S.C.

23   1915(b)((1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002) (“Under the PLRA, all

24   prisoners who file IFP civil actions must pay the full amount of the filing fee.”). Indeed, the

25   PLRA was enacted to curb the large increase in filings by prisoners and does not authorize the

26   refund or “waiver” of any portion of the filing fee. See, e.g., Johnson v. Darr, No. 3:10-CV-2334-

27   WQH-POR, 2018 WL 5246597, at *2 (S.D. Cal. Oct. 22, 2018); Adams v. Maricopa Cty.

28   Sheriff’s Office, No. CV 10-1558-PHX-RCB (ECV), 2010 WL 4269528, at *1-2 (D. Ariz. Oct.
                                                      1
 1   25, 2010). Accordingly, Plaintiff’s requests to be excused from paying the remainder of the filing

 2   fee (ECF Nos. 181 and 182) are DENIED.

 3
     IT IS SO ORDERED.
 4

 5   Dated:    July 16, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
